Citation Nr: 0715067	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 3, 1989, 
for the award of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1972 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In January 1991, the RO awarded service connection for 
paranoid schizophrenia and assigned an effective date of 
March 3, 1989.  The veteran was informed in writing of the 
decision and of his appellate rights later that month.  The 
veteran did not appeal.

2.  In February 2004, the veteran submitted a request for an 
earlier effective date for the award of service connection 
for paranoid schizophrenia.


CONCLUSION OF LAW

The claim for an effective date earlier than March 3, 1989, 
for the award of service connection for paranoid 
schizophrenia is legally insufficient.  38 U.S.C.A. § 7105 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1991, the RO awarded service connection for 
paranoid schizophrenia and assigned a noncompensable (zero 
percent) rating effective from March 3, 1989.  The veteran 
was informed in writing of the decision and of his appellate 
rights later that month.  The veteran did not submit a timely 
notice of disagreement with the decision and it consequently 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006); 38 C.F.R. §§ 19.129, 19.92 (1990).  
(The evaluation for the veteran's service-connected paranoid 
schizophrenia was increased by the RO to 100 percent in 
October 1991.)

In February 2004, the veteran submitted a request for back 
pay for paranoid schizophrenia to May 1973, which is the date 
that he claims he was first diagnosed with the disorder.  The 
RO construed the veteran's request as a claim of entitlement 
to an earlier effective date for the award of service 
connection for paranoid schizophrenia.  As noted, the 
effective date that was previously assigned was March 3, 
1989.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is no such freestanding claim as 
a "claim for an earlier effective date."  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  A final decision can 
only be overcome by a request for revision based on clear and 
unmistakable error or by a request to reopen based upon new 
and material evidence.  See 38 U.S.C.A. §§ 5108, 5109A (West 
2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2006).  Because the 
proper effective date for an award of service connection 
based on a claim to reopen can be no earlier than the date on 
which that claim was received, only a request for revision 
premised on clear and unmistakable error could result in the 
assignment of an earlier effective date.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2006); 
Leonard v. Nicholson, 405 F.3d 1333 (2005).  As the veteran's 
request may not be reasonably construed as a claim of clear 
and unmistakable error, and the RO has not developed the 
issue as such, the Board finds no allegation of fact or law 
upon which relief may be granted.  To find otherwise, the 
Board would err in entertaining an improper "claim" without 
imposing the strictures of finality.  Rudd, 20 Vet. App. 
at 300.  Accordingly, the veteran's claim must be dismissed 
as legally insufficient.  38 U.S.C.A. § 7105(d)(5).




	(CONTINUED ON NEXT PAGE)

ORDER

The veteran's claim of entitlement to an effective date prior 
to March 3, 1989, for the award of service connection for 
paranoid schizophrenia is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


